Citation Nr: 1626540	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for a disability manifested by anemia.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to May 1991.  She also had additional reserve service until February 2002.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of September 2009 and July 2010 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal was remanded by the Board in September 2013 for further development of the evidence.  To the extent possible, this has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Multiple sclerosis was not evident during service or until over seven years thereafter and is not shown to have been caused by any in-service event.  

2.  A disability manifested by anemia was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  A bilateral knee disability, including degenerative arthritis, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  A right hip disability, including degenerative arthritis, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  A disability manifested by anemia was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A bilateral knee disability was neither incurred in nor aggravated by service nor may arthritis of the knees be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  A right hip disability was neither incurred in nor aggravated by service nor may arthritis of the right hip be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2009 and April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) have been certified as being unavailable.  VA has made several attempts, including pursuant to the Board remand in September 2013.  In additional all pertinent and available post-service treatment records have been secured.  Although the Veteran testified during the Board hearing in August 2011 that she had sought medical treatment soon after her return from the Persian Gulf, she did not respond to inquiries made pursuant to the Board 2013 remand, to provide information regarding the receipt of that treatment.  The Veteran was afforded a VA medical examination for her knee and hip disorders in February 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Regarding the issues of a disability manifested by anemia and multiple sclerosis, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or multiple sclerosis, to a degree of 10 percent or more within one year from separation from service, or seven years in the case of multiple sclerosis, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

While the Veteran does not specifically contend that she incurred the claimed disabilities as a result of service in the Persian Gulf, it is noted that she saw such service while on active duty.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. §3.317(d)(2).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Multiple Sclerosis 

The Veteran contends that service connection is warranted for multiple sclerosis.  During the Board hearing in August 2011, the Veteran testified that she was first diagnosed with this disability in 2003 after she began having visual disturbances.  While she stated that she believed that she had had similar disturbances during service, she also stated that she did not have any decreased visual acuity during service.  As noted, she indicated that she had received treatment soon after discharge from service, but did not provide additional information required for that information to be obtained.  

As noted, the Veteran's STRs are not available, with the exception of a report of a 1989 physical examination, prior to service, that showed no pertinent abnormality.  Post-service medical evidence includes treatment from 1996.  At that time, the Veteran was treated for allergies.  Medical records show complaints of visual disturbances in July 2003 when the Veteran was treated for optic neuritis that was highly suggestive of multiple sclerosis.  Additional treatment records show that the diagnosis of multiple sclerosis was confirmed and that the Veteran continues to receive treatment for this disability.  

The Veteran served on active duty from November 1990 to her discharge in May 1991, including service in the Persian Gulf.  It is initially noted that multiple sclerosis is not one of those disabilities for which service connection may be presumed as related to service in the Persian Gulf.  While the chronic disease presumptive period for multiple sclerosis is seven years, manifestations of this disability were not demonstrated until 2003, approximately 12 years from her discharge from service.  Although she stated during her hearing in 2011 that she believed that she had had visual symptoms similar to those exhibited in 2003 while she was on active duty, she also stated that she did not have a visual deficit at that time.  Moreover, records of treatment from 1996 to 2003 show no manifestations of multiple sclerosis.  Under these circumstances, the Board can find no basis upon which to establish service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for multiple sclerosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A Disability Manifested by Anemia

The Veteran contends that service connection should be established for a disability manifested by anemia.  During the Board hearing in 2011, she stated that she had felt tired during service and thereafter, and had been diagnosed with a low blood count shortly after service.  

Review of the medical records includes private treatment records dated from 1996 that first show a manifestation of a low white blood count in October 1998.  A similar finding was noted in laboratory studies dated in November 1999.  No relationship was drawn in the medical records with the Veteran's period of active duty.  VA outpatient treatment records dated in September 2011 include a diagnosis of anemia for which the Veteran takes iron pills.  Again, no relationship was noted with service.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran has asserted that she had anemia in service and thereafter, but there are no laboratory findings to support these assertions.  Anemia is not a symptom that is subject to lay observation, but requires supportive laboratory testing.  In this case, the first abnormal laboratory findings date from 1998, many years after the Veteran's separation from active duty.  There is no medical opinion in the record to support a finding that the abnormal laboratory values first shown in 1998 are related to service that ended in 1991.  In addition, it is noted that a disability manifested by anemia is not one of those that may be presumed to be the result of service in the Persian Gulf.  The Board may not make determinations regarding service connection based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As there is no support for service connection for a disability manifested by anemia, the appeal must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by anemia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Knee Disability

The Veteran contends that service connection should be established for disabilities of each knee.  During the August 2011 Board hearing, she stated that her knees first became painful while she was deployed for service in the Persian Gulf.  She stated that she did not remember any specific trauma at that time, other than the need to frequently jump from the back of trucks while she was helping to set up medical facilities.  

As noted, the record includes a 1989 physical examination, prior to the Veteran's deployment to the Persian Gulf, and reports of private medical treatment dating from 1996.  Review of these records shows an initial notation of patellofemoral syndrome in November 1999 and complaints of bilateral knee pain in February 2000.  In July 2000, she was noted to have a history of chondromalacia.  

An examination was conducted by VA in February 2014, pursuant to remand by the Board.  At that time, the diagnoses were patellofemoral stress syndrome and degenerative arthritis of the knees.  The examiner opined that it was less likely than not that the bilateral knee disability was incurred in or caused by an in-service injury, event, or illness.  The rationale was that there was no documentation of bilateral knee injury or complaints and although the Veteran reported that she began seeing a medical care provider for this in 1991, this was not shown in the records.  The knees were first mentioned in 1999.  There is lack of continuity of symptomatology between 1991 and 1999.  Given the lack of chronicity of a bilateral knee condition while on active duty and lack of continuity following active duty, there is not a link that can be made between the current bilateral knee diagnosed condition and active duty.  

The Veteran's bilateral knee disability is shown to be caused by diagnosable conditions, namely patellofemoral stress syndrome and degenerative arthritis.  As such, the presumptions regarding service in the Persian Gulf for undiagnosed illness are not for application.  The only medical opinion in the record is to the effect that there is no relationship between current knee disability and service.  This finding is further supported by the lack of post-service evidence showing knee problems until 1999, many years after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of knee complaints, symptoms, or findings for many years is itself evidence which tends to show that the bilateral knee disease did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Hip Disability

The Veteran contends that service connection should be established for disability of the right hip.  During the August 2011 Board hearing, she stated that her hip first became painful while she was deployed for service in the Persian Gulf.  She stated that she did not remember any specific trauma at that time, other than the need to frequently jump from the back of trucks while she was helping to set up medical facilities.  

As noted, the record includes a 1989 physical examination, prior to the Veteran's deployment to the Persian Gulf, and reports of private medical treatment dating from 1996.  Review of these records shows an initial notation of right hip pain, diagnosed as bursitis, in April 1998.  In July 2000, she was noted to have a history of bursitis.  

An examination was conducted by VA in February 2014, pursuant to remand by the Board.  At that time, the diagnoses were degenerative joint disease of the right hip and bursitis of the right hip.  The examiner opined that it was less likely than not that the right hip disabilities were incurred in or caused by an in-service injury, event, or illness.  The rationale was that there was no documentation of a right hip injury or complaints in service and, although the Veteran reported that she began seeing a medical care provider for this in 1991, this was not shown in the records.  The right hip was first mentioned in 1998.  There is lack of continuity of symptomatology between 1991 and 1998.  Given the lack of chronicity of a right hip condition while on active duty and lack of continuity following active duty, there is not a link that can be made between the current right hip diagnosed conditions and active duty.  

The Veteran's right hip disability is shown to be caused by diagnosable conditions, namely bursitis and degenerative joint disease of the right hip.  As such, the presumptions regarding service in the Persian Gulf for undiagnosed illness are not for application.  The only medical opinion in the record is to the effect that there is no relationship between current right hip disability and service.  This finding is further supported by the lack of post-service evidence showing hip problems until 1998, many years after discharge from service.  As noted, the Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense 1 Vet. App. at 354; Maxson 230 F.3d at 1330.  Thus, the lack of any evidence of hip complaints, symptoms, or findings for many years is itself evidence which tends to show that the hip disease did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for multiple sclerosis is denied.  

Service connection for a disability manifested by anemia is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a right hip disability is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


